Citation Nr: 1744109	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for sleep apnea.

In August 2017, the RO denied service connection for degenerative joint disease of the back and entitlement to total disability due to individual unemployability (TDIU).  The Veteran filed a timely Notice of Disagreement (NOD) in August 2017, but was never issued a Statement of the Case (SOC).  When an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This is echoed by VA's own regulation, 38 C.F.R. § 19.9(c).  Nonetheless, it appears that the RO is in the process of addressing those matters.  Thus, at this time, the Board will not issue a remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that his sleep apnea is due to his service in Iraq.  He stated that he did not have a diagnosis of sleep apnea when he was in the service because he was encouraged not to go to sick call at the risk of being considered "weak," and that his sleep apnea continued to go undiagnosed because he was unaware that he was eligible to seek treatment through VA.

In January 2015, the Veteran was provided a VA examination to determine whether his sleep apnea was due to service.  The examiner reviewed various risk factors and determined that his sleep apnea was not related to service.  

In June 2015, the Veteran submitted a lay statement from his wife which noted that the Veteran did not have difficulty sleeping and did not snore when they were married in September 2001, but upon his return from Iraq in 2004, he snored so loudly she needed to wear earplugs to bed.  She also noted that the Veteran had trouble breathing while he was asleep, and would wake up several times at night gasping for air which caused exhaustion before he was eventually issued a CPAP machine.  

Laypersons are competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds the wife's statement to be competent evidence which was not considered by the VA examiner, thus the examination is deemed inadequate and a remand for a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must schedule the Veteran for a VA examination.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  The examiner must address the statement made by the Veteran's spouse.  

The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred during the Veteran's service, or as a result of an in-service disease, event, or injury. 

The examiner must provide a rationale for all opinions, addressing the relevant medical and lay evidence. Absent such supporting rationale, the opinion will be deemed inadequate.  

2.  The AOJ must issue a statement of the case with respect to the issue of entitlement to service connection for back degenerative joint disease and entitlement to a TDIU.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.
 
3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




